Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Vaarakangas (US Pat Pub 2013/0088395) 
With regard to claim 1, Vaarakangas shows a method comprising receiving a plurality of radio frequency chains at a wireless device in a block based modulation environment (see fig.5 and 0032/0037, shows a plurality of antennas in communication with a receiver for receiving one or more packets in a block based modulation environment from a mobile device for use in calculating an angle of arrival for location sensing at the mobile device), recording subcarrier phases and differences between said subcarrier phases (0024-0025, 0029, 0035-0037, 0040, claims 30, 33, 39, 42 teach the recited phase mechanics and also see fig.5 and 0036, which shows a switch is interposed between the receiver and at least two of the plurality of antennas, for switching between the antennas wherein the switching is performed during transmittal of the other data unit), and using the subcarrier phase differences to construct a feature vector for use in angle of arrival calculated position of a mobile device (esp. c.f. 0036 and claim 32, which teaches feature vector constructed from frequency domain averages and 0005-0006 and 0032/0037 teaching angle of arrival mechanics). 
As to claim 5, Vaarakangas teaches claim 1 and further comprising an orthogonal frequency division multiplexing system (esp. c.f. 0011, 0020, and fig.3). 
As to claim 6, Vaarakangas teaches claim 1 wherein the environment comprises a wifi network (see 0020). 
With regard to claim 7, Vaarakangas shows an apparatus comprising a processor for processing a plurality of radio frequency chains at a wireless device in a block based modulation environment (see fig.5 and 0032/0037, shows a plurality of antennas in communication with a receiver for receiving one or more packets in a block based modulation environment from a mobile device for use in calculating an angle of arrival for location sensing at the mobile device), recording subcarrier phases and differences between said subcarrier phases (0024-0025, 0029, 0035-0037, 0040, claims 30, 33, 39, 42 teach the recited phase mechanics and also see fig.5 and 0036, which shows a switch is interposed between the receiver and at least two of the plurality of antennas, for switching between the antennas wherein the switching is performed during transmittal of the other data unit), and using the subcarrier phase differences to construct a feature vector for use in angle of arrival calculated position of a mobile device (esp. c.f. 0036 and claim 32, which teaches feature vector constructed from frequency domain 
As to claim 11, Vaarakangas teaches claim 7 and further comprising an orthogonal frequency division multiplexing system (esp. c.f. 0011, 0020, and fig.3). 
As to claim 12, Vaarakangas teaches claim 7 wherein the environment comprises a wifi network (see 0020). 
With regard to claim 13, Vaarakangas shows a logic encoded on one or more non-transitory computer readable media for execution operable to (see 0047): process a plurality of radio frequency chains at a wireless device in a block based modulation environment (see fig.5 and 0032/0037, shows a plurality of antennas in communication with a receiver for receiving one or more packets in a block based modulation environment from a mobile device for use in calculating an angle of arrival for location sensing at the mobile device), record subcarrier phases and differences between said subcarrier phases (0024-0025, 0029, 0035-0037, 0040, claims 30, 33, 39, 42 teach the recited phase mechanics and also see fig.5 and 0036, which shows a switch is interposed between the receiver and at least two of the plurality of antennas, for switching between the antennas wherein the switching is performed during transmittal of the other data unit), and using the subcarrier phase differences to construct a feature vector for use in angle of arrival calculated position of a mobile device (esp. c.f. 0036 and claim 32, which teaches feature vector constructed from frequency domain averages and 0005-0006 and 0032/0037 teaching angle of arrival mechanics). 
As to claim 17, Vaarakangas teaches claim 13 and further comprising an orthogonal frequency division multiplexing system (esp. c.f. 0011, 0020, and fig.3). 
As to claim 18, Vaarakangas teaches claim 13 wherein the environment comprises a wifi network (see 0020). 

Claim Rejections - 35 USC § 103
Claims 2-3, 8-9, and 14-15 are rejected under 35 USC 103(a) as being unpatentable over Vaarakangas, of record.
As to claim 2, Vaarakangas teaches claim 1 but not expressly that the device comprises an indoor mounted access point. However, please N.B., indoor mounted access points are common in the antenna array art as a routine mounting point for a variety of indoor applications. It would be obvious to modify the cited art to incorporate an indoor mounted access point as desired for various location sensing applications. 
As to claim 3, Vaarakangas teaches claim 1 but not expressly that the wireless device is a mobile device. However, please N.B., mobile devices are routine forms of a wireless 
As to claim 8, Vaarakangas teaches claim 7 but not expressly that the device comprises an indoor mounted access point. However, please N.B., indoor mounted access points are common in the antenna array art as a routine mounting point for a variety of indoor applications. It would be obvious to modify the cited art to incorporate an indoor mounted access point as desired for various location sensing applications. 
As to claim 9, Vaarakangas teaches claim 7 but not expressly that the wireless device is a mobile device. However, please N.B., mobile devices are routine forms of a wireless device. It would be obvious to modify the cited art by incorporating a mobile device such as any modern mobile electronics as the wireless device. 
As to claim 14, Vaarakangas teaches claim 13 but not expressly that the device comprises an indoor mounted access point. However, please N.B., indoor mounted access points are common in the antenna array art as a routine mounting point for a variety of indoor applications. It would be obvious to modify the cited art to incorporate an indoor mounted access point as desired for various location sensing applications. 
As to claim 15, Vaarakangas teaches claim 13 but not expressly that the wireless device is a mobile device. However, please N.B., mobile devices are routine forms of a wireless device. It would be obvious to modify the cited art by incorporating a mobile device such as any modern mobile electronics as the wireless device. 
Claim 4, 10, 16 are rejected under Vaarakangas, of record, in view of Jun et al. (KR1218347B1).
With regard to claim 4, Vaarakangas teaches claim 1 but not the null data packet concept. However, Jun et al. show use of a broadcast null packet (abstract). It would have been obvious to modify Vaarakangas by using a null packet as taught in Jun et al. in order to provide proper communication within the network.
With regard to claim 10, Vaarakangas teaches claim 7 but not the null data packet concept. However, Jun et al. show use of a broadcast null packet (abstract). It would have been obvious to modify Vaarakangas by using a null packet as taught in Jun et al. in order to provide proper communication within the network.
With regard to claim 16, Vaarakangas teaches claim 13 but not the null data packet concept. However, Jun et al. show use of a broadcast null packet (abstract). It would have been obvious to modify Vaarakangas by using a null packet as taught in Jun et al. in order to provide proper communication within the network.


Prior Art of Record not relied upon but considered pertinent

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porras et al. (US Pat Pub 2007/0025245) have a method and apparatus for identifying a transmitter by extracting signal characteristics from a transmitter communication. Baqnister (US Pat 7236538) have a method for improving antenna weight tracking when a signal vector contains correlated elements. Moshfeghi (US Pat Pub 2010/0271263) show a method of determining the location of a mobile device by correlating received signals with a corresponding signal with the same transmission pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646